
	
		II
		111th CONGRESS
		1st Session
		S. 1321
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mr. Udall of Colorado
			 (for himself and Mrs. Gillibrand)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for property labeled under the Environmental Protection Agency
		  WaterSense program.
	
	
		1.Short titleThis Act may be cited as the
			 Water Accountability Tax Efficiency
			 Reinvestment Act of 2009 or as the WATER Act of 2009.
		2.Credit for
			 WaterSense labeled property
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					30E.WaterSense
				labeled property
						(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to 30 percent of the amounts paid or incurred by the taxpayer
				during such taxable year for certified WaterSense labeled property.
						(b)Lifetime
				limitationThe aggregate amount of the credits allowed under this
				section with respect to any taxpayer for any taxable year shall not exceed the
				excess (if any) of $1,500 over the aggregate credits allowed under this section
				with respect to such taxpayer for all prior taxable years.
						(c)Certified
				WaterSense labeled propertyFor purposes of this section, the
				term certified WaterSense labeled property means any
				property—
							(1)which is certified
				by a licensed independent third party as meeting specifications of the
				Environmental Protection Agency WaterSense program, and
							(2)the original use
				of which commences with the taxpayer.
							(d)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
							(2)Personal
				credit
								(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23,
				25D, 30, and 30D) and section 27 for the taxable year.
									(e)Special
				rulesFor purposes of this section—
							(1)Aggregation
				rulesAll persons treated as a single employer under subsection
				(a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be
				treated as a one person.
							(2)Basis
				reductionFor purposes of
				this subtitle, the basis of any property for which a credit is allowable under
				subsection (a) shall be reduced by the amount of such credit so allowed
				(determined without regard to subsection (d)).
							(3)No double
				benefitThe amount of any deduction or other credit allowable
				under this chapter with respect to any property for which credit is allowable
				under subsection (a) shall be reduced by the amount of credit allowed under
				subsection (a) with respect to such property (determined without regard to
				subsection (d)).
							(4)Property used
				outside united states not qualifiedNo credit shall be allowable
				under subsection (a) with respect to any property referred to in section
				50(b)(1).
							(f)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2010.
						.
			(b)Conforming
			 amendments
				(1)(A)Section 24(b)(3)(B) of
			 the Internal Revenue Code of 1986 is amended by striking and 30D
			 and inserting 30D, and 30E.
					(B)Section 25(e)(1)(C)(ii) of such Code is
			 amended by inserting 30E, after 30D,.
					(C)Section 25B(g)(2) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
					(D)Section 26(a)(1) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
					(E)Section 904(i) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
					(F)Section 1400C(d)(2) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
					(2)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
					
						(38)to the extent provided in section
				30E(e)(2).
						.
				(3)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by adding at the end
			 the following new item:
					
						
							Sec. 30E. WaterSense labeled
				property.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
